Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, ease No. 1-.10-CV-679. On review of preliminary memoranda pursuant to S.Ct.Prac.R. 18.6. The court will answer the following question:
“Where a jury has been empaneled and sworn and the trial has commenced for purposes of Ohio Civ.R. 41(A)(1)(a), and the trial court subsequently declares a mistrial, does Civ.R. 41(A)(1)(a) permit the plaintiff to unilaterally voluntarily dismiss his or her claims without prejudice?”
O’Donnell, J., dissents.